Prim, J.
The principal question raised in this record is whether the circuit judge erred in excluding the writing indorsed on the note from the consideration of the jury. The answer claims that there was an agreement, entered into between the maker and the holder of the note after the indorsement by plaintiffs, that the time of payment should be extended and the rate of interest increased. On the trial this writing, indorsed on the note, was offered in evidence to sustain this answer. Does it amount to a contract, or an agreement between these parties on this subject? If so, it would be evidence and ought to have been admitted to the jury, for their determination of its sufficiency, but, by examination of this writing, we find it a mere naked promise on the part of the maker of the note, to pay a greater rate of interest than was specified in it, without any consideration whatever to *19sustain it, for the time of payment is not extended one day or one hour. It was then a void promise, for the want of a consideration, and was not evidence in the case, and was therefore very properly excluded by the judge from consideration by the jury. ' It is also claimed by the plaintiffs in error that this cause ought to be reversed, because the complaint does not contain facts sufficient to constitute a cause of action; but, on examination of it, we are of the opininn that it does, contain sufficient ground, and, therefore, a further consideration of this point is unnecessary. There is no error in this cause for which it should be reversed, and judgment is therefore affirmed.